Citation Nr: 1448935	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-47 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on the cause of the Veteran's death being service-connected or under 38 U.S.C. § 1151).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.  He died in January 1970.  The Appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is in the record.  In May 2011, the Board reopened the claim for DIC and remanded the matter for further development and de novo review.  In August 2012, the matter was remanded to afford the appellant a Travel Board hearing before a VLJ who would decide her appeal.  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is also in the record.  

In July 2013, the Board sought a Veterans Health Administration (VHA) expert medical advisory opinion from an internist who responded in September 2013 that the question of whether the Veteran's death was the result of negligence, error or improper technique would be best referred to a surgeon.  In October 2013, the Board sought a VHA expert medical advisory opinion from a general surgeon.  Such opinion was received in December 2013, and clarification opinions were received in February 2014 and April 2014.  The appellant and her representative were provided copies of the VHA opinion and clarifications and afforded opportunity to respond.



FINDING OF FACT

With resolution of reasonable doubt in the appellant's favor, it is shown that Veteran's death due to failed anastomosis with subsequent complications of sepsis and pneumonia was a consequence of VA surgical treatment that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for entitlement to DIC under 38 U.S.C.A. § 1151.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, DIC shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, DIC benefits may be awarded if a veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulation were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby a DIC appellant must show that a veteran's death was 1) not the result of his own willful misconduct; 2) causally connected to hospital care, medical or surgical treatment, or an examination furnished by VA or in a VA facility; and 3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Id. at 1377.

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA records show the Veteran was hospitalized at a VA facility (on referral from a private hospital where he had been treated for difficulty swallowing solid food for about two weeks) from September 19, 1969 until he died on January [redacted], 1970.  He underwent a colon interposition for stricture of the esophagus in October 1969 and developed post-operative complications of pneumothorax pneumonia and mediastinitis.  He was treated for these conditions, but did not improve.  He later developed abdominal and suprapubic pain and, following a re-exploration, an abdominal iliocolostomy was performed.  More post-operative complications developed and the Veteran died in January 1970. 

The Veteran's death certificate shows that the immediate cause of his death was bilateral bronchopneumonia with other significant factors of pelvic peritonitis and abscess formation.  The death certificate also noted status-post operation for stricture esophagus, upper portion, in October 1969.  An autopsy found the following based on gross and microscopic findings:  

1.	a. Status colon bypass operation for stricture of the upper portion of the esophagus (10/30/69).  (Due to lye ingestion in childhood).
      b. Status post ileocostomy (12/12/69 - [redacted]).
      c. Pelvic abscess (culture E. coli, Klebsiella, Serratia isolated).
      d. Multiple adhesions, small and large bowel.
2.	a. Suppurative bronchopneumonia, both lungs.
      b. Multiple recent pulmonary infarcts, both lower lobes.
      c. Adhesive fibrous pleuritis, right side.
3.	Multiple small acute gastric (gross) ulcers and in colon adjacent to anastomosis.
4.	Adhesive fibrous pericarditis.
5.	Testicular atrophy, bilateral.
6.	Emaciation.
7.	Focal encephalomalacia, left cerebral cortex.

In June 2005 a VA consulting nurse practitioner who reviewed the Veteran's claims file, including VA treatment records available at that time, opined:  (1) The Veteran sought care for difficulty with swallowing and, as indicated in several medical records, he had this problem since childhood.  This was not related to or caused or aggravated by his service-connected disabilities.  (2) The Veteran underwent a colon interposition for the stricture of the esophagus and he developed post-operative complications not related to or caused by VA medical or surgical treatment.  [The Board observes that this opinion appears facially inconsistent as it is incongruous to state that "post-operative complications" are unrelated to surgery.]

In support of her claim that VA medical treatment caused the Veteran's death, the appellant submitted an October 2007 letter from a private consulting physician, R. S. Alford, M.D., who reviewed the Veteran's medical records and opined:  

In retrospectively observing the chart, it was seen on the operative report that the surgery on October 10, 1969 revealed disruption of two anastomoses.  This appeared to cause much of the complications of this patient.  Given that two areas of anastomosis were found to have been disrupted, this may be considered possibly due to surgical technique.  Not having the actual case available to review in detail does not allow this to be confirmed adequately.  The question has to arise that the two areas of anastomosis were not secured adequately enough to allow this patient to have healed properly.  

In January 2008, a VA consulting physician reviewed the record and opined:  

The Veteran died in 1970 from disruption of an intra-abdominal anastomosis and subsequent complication of sepsis and pneumonia.  The disruption of the GI anastomosis is a known complication of this complicated reconstruction procedure.  The complication was recognized in a timely and appropriate fashion.  The VA personnel were not guilty of any medical negligence or misjudgment.  

In August 2011, another VA physician reviewed the record and opined:  

[I]t is less likely than not that the veteran's ultimate demise was a result of carelessness, negligence, lack of proper skill, errors in judgment, or similar instances on the part of the VA in furnishing medical care, hospital care, medical or surgical treatment, or examination and that the event was not reasonably foreseeable.  The veteran presented with a complication related with an early ingestion of lye which became progressively more involved with age.  The associated complication requiring bypass was the only feasible alternative available in view of the pathological findings of the stricture.  The complications ensuing are inherent with abdominal surgery, anastomosis, and attempt at bypass of the diseased organ.  

In July 2013, the Board sought a VHA medical advisory opinion from an internist as to whether the complications of the Veteran's surgery which ultimately caused his death involved fault on the part of VA during his hospitalization (to include surgery) or whether the post-surgical complications and the Veteran's death were due to an event not reasonably foreseeable.  

In a September 2013 response, the VHA expert (Board Certified in Internal Medicine) stated that "[t]he question hinges on whether the anastomosis failures seen in this veteran, that may have led to the peritonitis, questionable mediastinitis, and overwhelming sepsis were the result of negligence, error or improper technique.  This question would be best referred to a surgeon, preferably one that is familiar with surgical techniques in the 1960's."  Notwithstanding, the expert opined that "the anastomotic leaks and dehiscence documented in the abdomen, is a known risk, not uncommonly seen even today" and, although the "veteran died from complications resulting from his surgery," "the medical and surgical teams took all the appropriate and available steps to diagnosis and treat this patient and the ensuing complications."  

In October 2013, the Board sought a VHA medical advisory opinion from a surgeon.  In a December 2013 medical opinion, the VHA expert (Section Chief - Surgical Service) noted that the Veteran had undergone esophagectomy and "ultimately died of infectious complications in the abdominal and thoracic cavities.  Given that this surgery was extensive and has always been associated with a high morbidity rate which is frequently infectious in nature, I believe that there was always some degree of probability that these were foreseeable complications.  The associated complication rate after esophagectomy remains 20 - 80%."  The expert further stated that "[t]here is also a mortality risk associated with esophageal surgery that may be as high as 40% for in hospital mortality."
In a February 2014 clarification opinion addressing whether the "infectious complications in the abdominal and thoracic cavities" resulting in the Veteran's death were foreseeable, the VHA surgical expert stated that the "complications were foreseeable and not [due] to neglect on the part of the VA care and the surgical team."  In support of this opinion, the expert referred to a study conducted on 1777 patients at 109 VA hospitals over 10 years which found that the complication rate, including anastomotic leak, was 50 percent; rate of post-operative pneumonia was 20 percent, and 10 percent of patients died within 30 days of surgery.  

In an April 2014 clarification statement, the VHA surgical expert noted that "the largest study anywhere that covers esophageal complications was done at a VA," "the institution with the most mature database."  

The record shows, and it is not in dispute, that the Veteran's death was not due to his own willful misconduct, but was the ultimate consequence of surgical treatment he received a VA facility (esophagectomy with infectious complications and pneumonia culminating with his death).  The remaining (and dispositive) question in this matter is whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or that death was an event not reasonably foreseeable.

The record does not show that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Although an October 2007 statement by Dr. Alford suggests a possible lack of proper skill/surgical technique, it is stated in speculative terms and outweighed in probative value by the opinions of the VA examiners and VHA medical experts, who provide more extensive rationale.  Most notably, the September 2013 VHA medical expert opined that "the medical and surgical teams took all the appropriate and available steps to diagnosis and treat this patient and the ensuing complications" and included rationale which refers to the sequence of events and is based on the examiner's research.  See 38 C.F.R. § 3.361(d)(1).  
However, the evidence does indicate that the Veteran's death was an event not reasonably foreseeable as a consequence of the surgical treatment provided.  Whether an event is "reasonably foreseeable" is based on what a reasonable health care provider would have foreseen."  38 C.F.R. § 3.361(d)(2).  "The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  Id.  Here, it is not shown that death was considered an ordinary [emphasis added] risk of the treatment provided.  

Although the VA and VHA medical expert opinions show that the pneumonia and infections which resulted in the Veteran's death were known complications inherent with abdominal surgery, these opinions do not show that a reasonable health care provider at the time of the Veteran's treatment in 1969 and 1970 would have considered death due to the pneumonia and infections would have also been considered an ordinary risk of the treatment provided such that it would have been disclosed to the Veteran as part of the procedures for informed consent in accordance with 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  While there are no informed consent forms of record with respect to any of the relevant treatment received by the Veteran, in her response as to whether the "infections complications" resulting in the Veteran's death were foreseeable, the VHA surgical expert referred to a single VA study which found that the complication rate was 50 percent, post-operative pneumonia was 20 percent and that 10 percent of patient died within 30 days of the surgery.  As this is a single study and did not include patients in non-VA medical facilities, while it may provide some guidance, it cannot be considered definitive.  Notably, opinion-provider has discussed comparison of VA and non-VA complication (and death) rates following surgical procedures.

Regardless, a death rate of 10 percent does not suggest that death was considered a common consequence of the surgical procedure involved, and it would be considered even less so if (as is quite possible) the death rate in the general population of patients (non-VA)  was found to be lower.  Accordingly, resolving any remaining reasonable doubt in favor of the appellant as required (see 38 C.F.R. § 3.102), the Board finds that the Veteran's death was a consequence not reasonably foreseeable of VA surgical treatment he received.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met   


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


